      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK


      Paul Kowalski, Jr.,
                                                                                    Decision and Order
                                              Plaintiff,
                                                                                      18-CV-1447 HBS
                      v.                                                                 (Consent)
      Commissioner of Social Security,

                                              Defendant.


 I.       INTRODUCTION
              The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The Court

      has reviewed the Certified Administrative Record in this case (Dkt. No. 5, pages hereafter cited in

      brackets), and familiarity is presumed. This case comes before the Court on cross-motions for

      judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. Nos. 7,

      8.) In short, plaintiff is challenging the final decision of the Commissioner of Social Security (the

      “Commissioner”) that he was not entitled to Disability Insurance Benefits under Title II, or

      Supplemental Security Income under Title XVI, of the Social Security Act. The Court has deemed

      the motions submitted on papers under Rule 78(b).

II.       DISCUSSION
              “The scope of review of a disability determination . . . involves two levels of inquiry. We

      must first decide whether HHS applied the correct legal principles in making the determination. We

      must then decide whether the determination is supported by substantial evidence.” Johnson v. Bowen,

      817 F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and citations omitted). When a district

      court reviews a denial of benefits, the Commissioner’s findings as to any fact, if supported by

      substantial evidence, shall be conclusive. 42 U.S.C. § 405(g). Substantial evidence is defined as
“‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); see also Tejada v. Apfel, 167 F.3d 770, 773-74 (2d Cir.

1999).

         The substantial evidence standard applies to both findings on basic evidentiary facts, and to

inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing a

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb. 14,

2000). In assessing the substantiality of evidence, the Court must consider evidence that detracts

from the Commissioner’s decision, as well as evidence that supports it. Briggs v. Callahan, 139 F.3d

606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner merely because substantial

evidence would have supported the opposite conclusion. Id. “The substantial evidence standard

means once an ALJ finds facts, we can reject those facts only if a reasonable factfinder would have to

conclude otherwise.” Brault v. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks and

citations omitted).

         For purposes of Social Security disability insurance benefits, a person is disabled when unable

“to engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) & 1382c(a)(3)(A).

         Such a disability will be found to exist only if an individual’s “physical or mental impairment

or impairments are of such severity that [he or she] is not only unable to do [his or her] previous

                                                    2
work but cannot, considering [his or her] age, education, and work experience, engage in any other

kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §§ 423(d)

(2)(A) & 1382c(a)(3)(B).

        Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence of

alternative substantial gainful work which exists in the national economy and which the plaintiff

could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris,

626 F.2d 225, 231 (2d Cir. 1980).

        To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

        (1) whether the plaintiff is currently working;

        (2) whether the plaintiff suffers from a severe impairment;

        (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

        (4) whether the impairment prevents the plaintiff from continuing past relevant
        work; and

        (5) whether the impairment prevents the plaintiff from continuing past relevant
        work; and whether the impairment prevents the plaintiff from doing any kind of
        work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry then the ALJ’s review ends. 20 C.F.R.

§§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). However, the

ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

        To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity (“RFC”) and the
                                                    3
physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) & 416.920(e).

The ALJ must then determine the individual’s ability to return to past relevant work given the RFC.

Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).

        Of the various issues that plaintiff has raised, the assessment of plaintiff’s mental functioning

draws the Court’s immediate attention. The ALJ found that plaintiff had the severe impairments of

major depressive disorder; panic disorder; anxiety; PTSD; and postural vertigo. [26.] The ALJ later

found that plaintiff was capable of sedentary work with certain physical limitations and the following

nonexertional limitations: “He is limited to simple, routine tasks, to simple work-related decisions,

and to minimal changes in work routines and processes. He is limited to frequent interaction with

supervisors, coworkers, and the public.” [28.] Plaintiff argues that the ALJ did not adequately

explain the nonexertional limitations, because “[n]ot a single opinion rendered by a doctor exists

within the evidence of record. Neither a treating source, nor a consultative examiner rendered any

opinions on Plaintiff’s physical or mental abilities.” (Dkt. No. 7-1 at 16; see also Dkt. No. 9 at 2.)

The lack of an opinion or a medical source statement is particularly important here, according to

plaintiff, because of the extensive notations of psychiatric problems throughout the record:

                Moreover, the evidence of record exhibits pretty considerable reports in
        regards to Plaintiff’s mental health. For example, one can plainly see that Plaintiff
        had issues related to depression, anxiety, and agoraphobia. (See Tr. 386, 438, 781-
        782, 784-787, 788-789, 791-793, 795, 599, 699, 707, 735-738, 746, 749, 755-756,
        898). The evidence of record is also full of reports of suicidal thoughts and
        ideations, suicide attempts, as well as visual and auditory hallucinations. (See Tr. 781-
        782, 784, 720, 738, 749, 750, 755, 598-605). Plaintiff reported that past suicide
        attempts include use of alcohol, drugs, slashing of arms, and a shot gun, and even a
        noose. (Tr. 600 ,784). Even more so, on January 18, 2017, Plaintiff was sent to the
        emergency department due to expressing suicidal ideations to his primary care
        provider. (Tr. 598-605). As for his relations with other people, Plaintiff stated that
        when becomes very agitated, he feels like he wants to hurt someone. (Tr. 784).
        Given all of this evidence and the ALJ’s lack of medical expertise, it is not clear how
        the ALJ was equipped to determine Plaintiff’s non-exertional functional abilities in
        the absence of a medical opinion. See Perkins v. Berryhill, No. 17-CV-6327-FPG, 2018
        WL 3372964, at *3 (W.D.N.Y. July 11, 2018); Salone v. Berryhill, No. 6:16-CV-06491-
                                                     4
        MAT, 2018 WL 6333421, at *3 (W.D.N.Y. Dec. 5, 2018). Thus, it is evident that the
        RFC determination is nothing more than the ALJ’s lay interpretation of the record.

(Dkt. No. 7-1 at 18.) The Commissioner responds that plaintiff’s spotty psychiatric treatment

supports the mild nonexertional limitations in the RFC and renders any testimony to the contrary

inconsistent with the overall record:

                Plaintiff points to symptoms of anxiety, depression, agoraphobia and suicidal
        thoughts to support his claim of disability. P. Mem. 17-18. However, the record
        does not support an RFC that requires more limitations than simple routine tasks,
        simple work-related decisions, minimal changes to work routines and processes, and
        frequent interaction with others (Tr. 24). As the ALJ described in detail, Plaintiff
        only intermittently sought mental health treatment, and when he did, he was
        consistently non-compliant for reasons other than agoraphobia (Tr. 24-25, 361-62,
        367-38, 374 376, 379, 381-83). Plaintiff’s failure to follow recommended treatment is
        a factor that the ALJ is required to consider in evaluating Plaintiff’s symptoms. See
        SSR 16-3p.

(Dkt. No. 8-1 at 9.)

        Plaintiff has the better argument. “Courts have observed that faulting a person with a

diagnosed mental illness for failing to pursue mental health treatment is a questionable practice.”

Cornell v. Astrue, No. 7:11-CV-1064 (GTS), 2013 U.S. Dist. LEXIS 9513, at *23 (N.D.N.Y. Jan. 24,

2013) (internal quotation marks and citation omitted). The record contains instances, some of

which plaintiff has cited, of multiple psychiatric problems that might have affected plaintiff’s ability

to follow treatment and his overall mental health profile. Plaintiff has a history of polysubstance

abuse [e.g., 343, 389], which possibly would require an analysis under 20 C.F.R. §§ 404.1535(b) or

416.935(b) even if his psychiatric problems were considered disabling. A clinical note from

February 13, 2014 indicates that plaintiff has “a history of brain trauma” [409], in whole or in part

from a motorcycle accident a few years earlier. In 2012, plaintiff attempted suicide two days after a

violent assault. [501.] In 2017, plaintiff reported polysubstance abuse, suicidal thoughts,

hallucinations, and a history of multiple past suicide attempts. [604.] That same day, plaintiff’s

                                                    5
fiancée reported information suggesting that plaintiff possessed a noose and had a plastic sheet

lining the floor of his closet. [604.] These citations and others by plaintiff indicate significant

psychiatric problems that require further exploration, yet the ALJ chose to emphasize information

such as the information from 2017 that plaintiff “had numerous referrals to mental health services,

but he had failed to follow through each time, suggesting that prior to this emergency room visit, the

claimant’s mental health symptoms have not been as severe as alleged.” [29.] Cf. Mnich v. Colvin, No.

5:14-CV-740 (DNH/CFH), 2015 U.S. Dist. LEXIS 162181, at *93 (N.D.N.Y. Sep. 8, 2015) (“An

ALJ is permitted to consider a plaintiff’s noncompliance with treatment in weighing the plaintiff’s

credibility. However, here, there is an indication that plaintiff’s mental health impairments had at

least some impact on plaintiff’s missing appointments. The ALJ did not assess whether this

noncompliance could possibly have been caused by plaintiff’s mental conditions.”). The absence of

a medical source statement or other opinion is not automatically fatal to an agency determination, see

Tankisi v. Comm’r, 521 F. App’x 29, 33-34 (2d Cir. 2013) (summary order), but having that opinion

becomes important to resolve discrepancies as large as the ones in this case. See Swiantek v. Comm’r,

588 F. App’x 82, 84 (2d Cir. 2015) (summary order) (ALJ affirmed in part because assessment of

psychiatric limitations was based on one consultative examination plus “multiple psychological

assessments” in the record); see also Camilo v. Astrue, 2013 U.S. Dist. LEXIS 148341, at *62 (S.D.N.Y.

May 31, 2013) (“However, it is the ALJ’s duty to develop the record and resolve any known

ambiguities, and that duty is enhanced when the disability in question is a psychiatric impairment.”)

(citations omitted), report and recommendation adopted, 2013 U.S. Dist. LEXIS 142999 (Oct. 2, 2013).

The Commissioner is not unreasonable in noting frustration with plaintiff’s failure to complete

questionnaires about daily activities and work history and failure “to attend his own hearing without

notifying his counsel, in spite of receiving proper notice of the date and time.” (Dkt. No. 8-1 at 12.)

                                                    6
Some attempt at a medical opinion still would have been warranted, if only to document continued

noncooperation from plaintiff; the Commissioner was too quick to conclude that “it would be

unreasonable to believe that Plaintiff would have attended a scheduled consultative examination.”

(Id. at 13.)

         There is the additional problem that finances might have affected plaintiff’s treatment

history. Doctors in late 2014 felt the need to have case management experts talk to plaintiff “about

[the] cost of scripts.” [359.] A clinical note from June 12, 2015 states explicitly that plaintiff “did

not return for a follow-up from his previous evaluation over one year ago due to lack of insurance.”

[392.] These citations in the record should have sufficed to prompt the ALJ to consider, or at least

to rule out explicitly, whether access to necessary services affected plaintiff’s treatment history. See

SSR 16-3p, 2016 WL 1020935, 81 FR 14166-01, at *14170 (“When we consider the individual’s

treatment history, we may consider (but are not limited to) one or more of the following . . . An

individual may not be able to afford treatment and may not have access to free or low-cost medical

services.”). “It would fly in the face of the plain purposes of the Social Security Act to deny

claimant benefits because he is too poor to obtain additional treatment that had proved unhelpful.”

Shaw v. Chater, 221 F.3d 126, 133 (2d Cir. 2000); accord Burger v. Astrue, 282 Fed. App’x 883, 884 (2d

Cir. 2008) (summary order) (“In this case, however, Burger offered an explanation for her decision

to seek only occasional emergency treatment: she was uninsured and could not pay for regular

medical care.”).

         Under these circumstances, remand will be necessary to develop a more complete record

about plaintiff’s psychiatric limitations. In ordering remand, the Court takes no position on what

any medical opinion should say about plaintiff’s psychiatric limitations; whether any medical opinion

should alter the current RFC; or whether an analysis of polysubstance abuse will become necessary

                                                    7
   in the event that plaintiff’s psychiatric limitations are considered disabling. The Court further will

   not address any of the other issues that the parties have raised. The Commissioner is free to revisit

   any other issues as might be appropriate.

III.   CONCLUSION
           For the above reasons, the Court denies the Commissioner’s motion (Dkt. No. 8). The

   Court grants plaintiff’s cross-motion (Dkt. No. 7) in part to vacate the Commissioner’s final decision

   and to remand the matter for further proceedings consistent with this Decision and Order. The

   Court denies plaintiff’s cross-motion to the extent that it seeks any other relief.

           The Clerk of the Court is directed to close the case.

           SO ORDERED.

                                                    __/s Hugh B. Scott________
                                                    Hon. Hugh B. Scott
                                                    United States Magistrate Judge
   DATED: March 16, 2020




                                                       8
